         Case 1:18-cv-10340-DJC Document 145 Filed 02/08/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                              )
CENTRO PRESENTE, a membership organization, )
et al.,                                       )
                                              )
                         Plaintiffs,
                                              )
                                              )            No. 1:18-cv-10340 (DJC)
v.
                                              )
                            1
JOSEPH R. BIDEN, JR., President of the United )
States, in his official capacity, et al.,     )
                                              )
                         Defendants.          )


                                   JOINT STATUS REPORT

       As directed by the Court (ECF No. 142) following submission of the parties’ last Joint

Status Report on December 7, 2021 (ECF No. 141), Plaintiffs and Defendants respectfully

submit this further status update regarding this action.

I.     Continuation of TPS Protection and Documentation for Beneficiaries of TPS
       Designations for Haiti, Honduras, and El Salvador.

       As with prior reports, the parties begin with an update on the status for beneficiaries of

Temporary Protected Status (“TPS”) designations for Haiti, Honduras, and El Salvador.

       A.      Current Deadlines

       Haiti: Haitian TPS-holders will retain their status, subject to programmatic

requirements, for at least 120 days after the issuance of the later of the mandates in both Saget v.

Trump, No. 1:18-cv-1599-WFK-ST (E.D.N.Y.), appeal filed, No. 19-1685 (2d Cir.), and the




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Defendants have substituted Joseph R.
Biden, Jr. for Donald J. Trump as President of the United States, Alejandro N. Mayorkas for
Chad Wolf as Secretary of Homeland Security, and David Pekoske for Ken Cuccinelli as Deputy
Secretary of Homeland Security.
         Case 1:18-cv-10340-DJC Document 145 Filed 02/08/21 Page 2 of 4




Ramos action (discussed further below), to the respective district courts reversing both of the

preliminary injunctions, if that occurs. See Continuation of Documentation for Beneficiaries of

Temporary Protected Status Designations for El Salvador, Haiti, Nicaragua, Sudan, Honduras,

and Nepal, 85 Fed. Reg. 79,208, 79,211-12 (Dec. 9, 2020).

       El Salvador: Salvadoran TPS-holders will retain their status, subject to programmatic

requirements, for at least 365 days after the issuance of any mandate to the district court in the

Ramos litigation reversing the preliminary injunction, if applicable. Id.

       Honduras:       Honduran TPS-holders will retain their status, subject to programmatic

requirements, for at least 120 days after the issuance of any mandate in the Ramos litigation to

the district court reversing the preliminary injunction, if applicable. See Bhattarai v. Nielsen,

Case No. 3:19-cv-731-EMC (N.D. Cal.), ECF No. 23, at ¶ 6.

       B.      The Ramos Litigation

       The parties previously advised the Court that, on September 14, 2020, a divided panel of

the U.S. Court of Appeals for the Ninth Circuit issued a decision in Ramos v. Nielsen, No. 18-

16981 (9th Cir.), reversing the preliminary injunction issued by the Northern District of

California that enjoined, inter alia, TPS terminations for Haiti and El Salvador. Pursuant to Rule

41(b) of the Federal Rules of Appellate Procedure, the mandate is scheduled to issue “7 days

after the time to file a petition for rehearing expires, or 7 days after entry of an order denying a

timely petition for panel rehearing, petition for rehearing en banc, or motion for stay of mandate,

whichever is later.” Plaintiffs have filed a petition for rehearing and, alternatively, a petition for

rehearing en banc, which remains pending (“Petition”).

       In light of the Petition, the earliest the Ramos mandate could issue (i.e., if the Ninth

Circuit were to deny the Petition on the day the parties are filing this report) would be February




                                                   2
         Case 1:18-cv-10340-DJC Document 145 Filed 02/08/21 Page 3 of 4




15, 2021, which means the earliest possible TPS termination date (for Honduras) would be June

15, 2021. If the Ninth Circuit grants the Petition or if it takes more time to decide the Petition,

then the earliest possible termination date will be later.

II.    Parties’ Position Regarding the Schedule.

       Defendants have proposed that the Court stay this litigation for two months, while the

new administration has the opportunity to consider its position. Plaintiffs consent to this request,

provided they can reserve the right to approach the Court and seek to lift the stay, before its

expiration, in the event that the Ramos or Saget cases are resolved or as the result of other

developments.

       Consistent with this proposal, the parties respectfully request that they be ordered to file a

further status report in two months, on April 8, 2021.




                                                   3
         Case 1:18-cv-10340-DJC Document 145 Filed 02/08/21 Page 4 of 4




 Respectfully submitted,

 Plaintiffs                                            Defendants

                                                       By their attorneys,
 By their attorneys,
                                                       BRIAN M. BOYNTON
 /s/ Justin J. Wolosz                                  Acting Assistant Attorney General
 Eric J. Marandett (BBO# 561730)
 Justin J. Wolosz (BBO# 643543)                        BRIGHAM J. BOWEN
 Allison S. Ercolano (BBO# 698601)                     Assistant Branch Director
 Anna S. Roy (BBO# 703884)
 CHOATE, HALL & STEWART LLP                     /s/ Adam D. Kirschner
 Two International Place                        ADAM D. KIRSCHNER
 Boston, Massachusetts 02110                    IL Bar. No. 6286601
 (617) 248-5000                                 Senior Trial Counsel
                                                United States Department of Justice
 Oren Sellstrom (BBO# 569045)                   Civil Division, Federal Programs Branch
 Oren Nimni (BBO #691821)                       1100 L Street NW, Room 11020
 Iván Espinoza-Madrigal (Admitted Pro Hac Vice) Washington, DC 20530
 LAWYERS FOR CIVIL RIGHTS                       Tel: (202) 353-9265
 61 Batterymarch Street, 5th Floor              Fax: (202) 616-8460
 Boston, Massachusetts 02110                    Email: adam.kirschner@usdoj.gov
 (617) 988-0624
                                                Mailing Address:
                                                Post Office Box 883
                                                Washington, D.C. 20044

 Dated: February 8, 2021                               Courier Address
                                                       1100 L Street NW, Room 11020
                                                       Washington, D.C. 20005


                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants.

 Dated: February 8, 2021                           /s/ Justin J. Wolosz




                                                  4
